Citation Nr: 0124971	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  00-19 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for acute promyelocytic 
leukemia on a direct basis and as secondary to radiation 
exposure.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran and Juan Herrado, M.D.


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1984 to June 1992.  

By rating action in August 1999, the RO denied service 
connection for acute promyelocytic leukemia on a direct 
basis.  By rating actions in January and February 2000, the 
RO denied service connection for leukemia based on radiation 
exposure.  The current appeal stems from these actions.  A 
personal hearing before the undersigned member of the Board, 
Iris S. Sherman, was held in Washington, D.C., in July 2001.  


REMAND

Initially, it should be noted that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the law governing VA claims.  Among 
other things, this law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to its duty-to-assist obligation.  It revised section 
5103 to impose on VA, upon receipt of a complete or 
substantially complete application, a duty to notify the 
claimant of any information, and any medical or lay evidence, 
not already submitted that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  The VCAA 
also provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
her claim, and provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (a)(1), (d) (West Supp. 2001).  See also the 
implementing regulations at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).  

In the instant case, the veteran contends that the initial 
manifestations of his promyelocytic leukemia began in 1992, 
and that it was caused by radiation exposure while serving in 
the Persian Gulf.  The veteran asserts that his principal 
duties in the Persian Gulf included handling weapons and 
munitions manufactured, in part, with depleted uranium.  The 
veteran also contends that he was exposed to additional 
radiation and toxic fumes from burning munition dumps 
containing radioactive armaments and other hazardous 
materials.  

The evidence of record includes medical statements from 
several private physicians who have offered opinions to the 
effect that the veteran's leukemia may have been caused by 
exposure to toxic fumes and or radiation while serving in the 
Persian Gulf.  It also includes a form pertaining to exposure 
to depleted uranium, completed by the veteran.

On review of the record, the Board notes that dose estimates 
with respect to the veteran's claimed radiation exposure have 
not been developed.  VA regulations provide, in pertinent 
part, as follows:  

In all claims in which it is established 
that a radiogenic disease first became 
manifest after service and was not 
manifest to a compensable degree within 
any applicable presumptive period as 
specified in Sec. 3.307 or Sec. 3.309, 
and it is contended the disease is a 
result of exposure to ionizing radiation 
in service, an assessment will be made as 
to the size and nature of the radiation 
dose or doses.  

38 C.F.R. § 3.311(a)(1) (2001).  

Where necessary pursuant to paragraph 
(a)(1) of this section, dose information 
will be requested as follows:  

Other exposure claims.  In all other 
claims involving radiation exposure, a 
request will be made for any available 
records concerning the veteran's exposure 
to radiation.  These records normally 
include but may not be limited to the 
veteran's Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141), if 
maintained, service medical records, and 
other records which may contain 
information pertaining to the veteran's 
radiation dose in service.  All such 
records will be forwarded to the Under 
Secretary for Health, who will be 
responsible for preparation of a dose 
estimate, to the extent feasible, based 
on available methodologies.  

38 C.F.R. § 3.311(a)(2)(iii) (2001).  

Because the veteran's claim of service connection for 
leukemia is based on different theories, i.e., exposure to 
toxic fumes or radiation, and includes the question of the 
presumption of service connection for cancer within one year 
of discharge from service, additional development is 
necessary, including requesting a radiation dose assessment 
from Defense Threat Reduction Agency (DTRA) (most recently 
previously known as the Defense Special Weapons Agency 
(DSWA), and prior thereto known as the Defense Nuclear Agency 
(DNA)).  

A remand in this case is also required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, or adjudicated the 
substantive merits of the claim for compensation benefits 
based on radiation exposure, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  For these 
reasons a remand of this issue is required.  

In light of the discussion above, it is the decision of the 
Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
and implementing regulations are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act, 
as codified at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107, are fully complied with 
and satisfied.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim of service connection on the 
basis of direct service connection and on 
the basis of exposure to radiation in 
service.  This should include, but not be 
limited to medical evidence that the 
veteran manifested symptoms of leukemia 
in service or manifested such symptoms 
within one year postservice.  The RO 
should further inform the veteran in 
writing of his right to submit any 
additional argument and evidence in 
support of his claim.  

3.  The veteran should be asked to 
provide a detailed description of the 
events and circumstances surrounding his 
claimed exposure in the Persian Gulf.  
The information should be as specific as 
possible and should include the 
approximates dates and places of all 
incidents of exposure to radiation and 
toxic fumes.  The veteran should also 
provide the name of the units to which 
assigned at the time.  In addition, he 
should provide the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for his leukemia since his 
discharge from service.  The approximate 
dates of any such evaluation or treatment 
should also be furnished by him to the 
extent feasible.  Of particular interest 
are all medical records for treatment of 
symptoms of leukemia within one year of 
his discharge from service.  

After obtaining proper authorization, the 
RO should obtain those treatment records 
not already on file from those medical 
professionals or institutions referenced 
in connection with the aforementioned 
request.  If the RO does not receive a 
response to requests for records from any 
of the private sources identified by the 
veteran, he should be so notified and 
informed that he may obtain and submit 
any pertinent records.  

4.  The RO should develop the veteran's 
claim pursuant to the provisions of 38 
C.F.R. § 3.311, beginning with a request 
from the DTRA for dose data relating to 
the veteran's claimed exposure to 
radiation while working with 
"contaminated" weapons and ammunition 
while serving in the Persian Gulf.  
Thereafter, all additional development 
required by 38 C.F.R. § 3.311 should be 
undertaken, to include, if appropriate, 
obtaining a medical opinion. 

5.  The veteran should be afforded a VA 
examination by an oncologist to determine 
the date of onset and etiology, if 
possible, of the veteran's acute 
promyelocytic leukemia.  The claims 
folder and a copy of this remand must be 
made available to the examiner for 
review, and the examiner should indicate 
for the record that he or she has 
reviewed the claims file.  The examiner 
is requested to review the service 
medical records and all pertinent post-
service medical records and offer an 
opinion as to the following:

I.  Whether it is at least as likely 
as not that acute promyelocytic 
leukemia was caused by exposure to 
toxic fumes during military service.  
In so deciding, the physician should 
elaborate on the basis for any 
determination that the veteran was 
so exposed, the type of fumes he was 
exposed to and the amount of 
exposure?  Also, are there any human 
or animal studies, conducted 
according to accepted protocol, that 
have concluded that exposure to 
toxins during the Gulf War resulted 
in any long term health effects, in 
particular, acute promyelocytic 
leukemia.

II.  Whether it is at least as 
likely as not the veteran's leukemia 
was manifested within one year of 
his discharge from service; that is, 
prior to June 15, 1993.  If the 
examiner is unable to provide the 
requested information with any 
degree of medical certainty, he or 
she should clearly so state.  
Otherwise, the physician must set 
forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record.  

III.  Whether the physician agrees 
or disagrees with the opinions of 
Drs. Meehan, Herrada, and Frankel.  
The rationale for any agreement or 
disagreement should be specified.  
The findings should be typed or 
otherwise recorded in a legible 
manner for review purposes.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiner has responded to all 
questions posed.  The RO should assure 
that the provision pertaining to the duty 
to assist as provided for in the Veterans 
Claims Assistance Act of 2000 and 
implementing regulations have been 
complied with.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  38 C.F.R. § 4.2 
(2001).  

7.  After the requested development has 
been completed, the RO should 
readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations, and any additional 
information obtained as a result of this 
remand.  The RO should adjudicate the 
merits of the veteran's claim on all 
theories based on all the evidence of 
record and all governing legal authority, 
including the Veterans Claims Assistance 
Act of 2000.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


